Name: 2010/442/CFSP: Council Decision 2010/442/CFSP of 11Ã August 2010 extending the mandate of the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: civil law;  European construction;  Europe;  international affairs
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/26 COUNCIL DECISION 2010/442/CFSP of 11 August 2010 extending the mandate of the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 11 March 2009, the Council adopted Joint Action 2009/181/CFSP (1) appointing Mr Valentin INZKO European Union Special Representative (hereinafter the EUSR) in Bosnia and Herzegovina until 28 February 2010. (2) On 22 February 2010, the Council adopted Decision 2010/111/CFSP (2) extending the mandate of the EUSR until 31 August 2010. (3) The mandate of the EUSR should be extended until 31 August 2011. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR) following the entry into force of the Decision establishing the European External Action Service. (4) The EUSRs mandate should be implemented in coordination with the Commission in order to ensure consistency with other relevant activities falling within Union competence. (5) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Valentin INZKO as the EUSR in Bosnia and Herzegovina (BiH) is hereby extended until 31 August 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the HR following the entry into force of the Decision establishing the European External Action Service. Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the European Union (hereinafter the EU or the Union) in BiH. These centre around continued progress in the implementation of the General Framework Agreement for Peace (GFAP) in BiH, in accordance with the Office of the High Representatives Mission Implementation Plan, as well as continued progress in the Stabilisation and Association Process, with the aim of a stable, viable, peaceful and multiethnic BiH, cooperating peacefully with its neighbours and irreversibly on track towards EU membership. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) offer the Unions advice and facilitate the political process; (b) promote overall Union political coordination and contribute to the reinforcement of internal Union coordination and coherence in BiH, including through briefings to Union Heads of Mission and participation in, or representation at, their regular meetings; by chairing a coordination group composed of all Union actors present in the field with a view to coordinating the implementation aspects of the Unions action, and by providing them with guidance on relations with the BiH authorities; (c) promote overall Union coordination of, and give local political direction to, Union efforts in tackling organised crime, without prejudice to the leading role of the European Union Police Mission (EUPM) in coordinating the policing aspects of such efforts and to the ALTHEA (EUFOR) military chain of command; (d) without prejudice to the military chain of command, offer the EU Force Commander political guidance on military issues with a local political dimension, in particular concerning sensitive operations, relations with local authorities and with the local media; (e) consult with the EU Force Commander before taking political action that may have an impact on the security situation; (f) ensure consistency and coherence of Union action towards the public; the EUSR spokesperson shall be the main EU point of contact for BiH media on Common Foreign and Security Policy/Common Security and Defence Policy (CFSP/CSDP) issues; (g) maintain an overview of the whole range of activities in the field of the rule of law and, in this context, provide the HR and the Commission with advice as necessary; (h) provide the Head of Mission of the EUPM with local political guidance; the EUSR and the Civilian Operation Commander shall consult each other as required; (i) as part of the broader approach to the rule of law taken by the international community and the BiH authorities and, drawing upon the EUPMs provision of technical policing expertise and assistance in this respect, support the preparation and implementation of police restructuring; (j) provide support for a reinforced and more effective BiH criminal justice/police interface, in close liaison with the EUPM; (k) consult with the Head of the EUPM before taking political action that may have an impact on the police and security situation; (l) as far as activities regarding police and judicial cooperation in criminal matters, including Europol, and related Union activities are concerned, provide the HR and the Commission with advice as necessary, and take part in the required local coordination; (m) with a view to coherence and possible synergies, continue to be consulted on priorities for the Instrument of Pre-accession Assistance; (n) support the planning for a reinforced Union presence in the context of the closure of the Office of the High Representative (OHR), including providing advice on public information aspects of the transition, in close coordination with the Commission; (o) contribute to the development and consolidation of respect for human rights and fundamental freedoms in BiH, in accordance with the EU human rights policy and EU Guidelines on Human Rights; (p) engage with relevant BiH authorities on their full cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY); (q) provide political advice and facilitation in the process of constitutional reform; (r) without prejudice to the applicable chains of command, provide help to ensure that all Union instruments in the field are applied coherently to attain the Unions policy objectives. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (hereinafter the PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 High Representative The role of the EUSR shall not in any way prejudice the mandate of the High Representative in BiH, including his coordinating role with regard to all activities of all civilian organisations and agencies as set out in the General Framework Agreement for Peace (GFAP) and subsequent Peace Implementation Council (PIC) conclusions and declarations. Article 6 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2010 to 31 August 2011 shall be EUR 3 700 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 7 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 8 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 9 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (3), in particular when managing EU classified information. Article 10 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 11 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 12 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 13 Coordination 1. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide Member States missions and the Unions delegations with regular briefings. In the field, close liaison shall be maintained with the Head of the Union delegation and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. 2. In support of Union crisis management operations, the EUSR, with other Union actors present in the field, shall improve the dissemination and sharing of information by those Union actors with a view to achieving a high degree of common situation awareness and assessment. Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report at the end of February 2011 and a comprehensive mandate implementation report at the end of the mandate. Article 15 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) OJ L 67, 12.3.2009, p. 88. (2) OJ L 46, 23.2.2010, p. 23. (3) OJ L 101, 11.4.2001, p. 1.